42 So.3d 965 (2010)
Quarice Lovell VANCE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-1892.
District Court of Appeal of Florida, Second District.
September 10, 2010.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Helene S. Parnes, Assistant Attorney General, Tampa, for Appellee.
*966 KHOUZAM, Judge.
Quarice Lovell Vance challenges his judgments and sentences for the sale of cocaine within 1000 feet of a school and possession of cocaine. Vance was sentenced as a habitual felony offender on both offenses. Vance argues, and we agree, that the trial court erred in imposing a habitual felony offender sentence for the offense of possession of cocaine. See § 775.084(1)(a)(3), Fla. Stat. (2007); Bass v. State, 894 So.2d 303, 303 (Fla. 2d DCA 2005).
Accordingly, we reverse and remand for the trial court to strike Vance's designation as a habitual felony offender from his sentence for possession of cocaine. In all other respects, we affirm.
Affirmed in part, reversed in part, and remanded with directions.
ALTENBERND and CRENSHAW, JJ., Concur.